DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 01/03/2020. Claims 1-19 are pending and examined below. 

Claim Objections
Claim 11 is objected to because of the following informalities: 
Regarding claim 11, the limitation “wherein the program code is configured processing…” should be changed to “wherein the program code is configured for processing…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, and claims dependent thereof, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer program. 
Though the claim recites “a sensor device” and “a device with at least one processor” the program code is not tied to any of the structure and thus under the broadest reasonable 
Applicant can overcome the rejection by claiming a memory storing the program code.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040220483 A1 (hereinafter referred to as “Yeo”).
Regarding claim 1, Yeo, a method and apparatus for evaluating human stress using photoplethysmography, teaches a method of evaluating the cardiovascular health of a patient (abstract) comprising:
obtaining at least one biological signal from a patient in real time, the biological signal having a waveform (measures for PPG signal; paragraph [0007]-[0008], [0043]);
using at least one processor (105; Figure 11), processing the waveform of the biological signal and deriving at least one perfusion parameter for the patient (paragraphs [0021]-[0028]);
determining a baseline value for the at least one perfusion parameter (paragraphs [0007]-[0011], [0015], [0044]-[0047]);
monitoring, in real time, the derived perfusion parameter and determining a variation of the computed perfusion parameter from the baseline value (paragraphs [0007]-[0011], [0015], [0044]-[0047]);

measuring a duration of time associated with the determined variation that is reflective of the amount of time the derived perfusion parameter variation is above or below the at least one variation threshold (paragraphs [0007]-[0011], [0015], [0044]-[0047]);
based on the evaluation of the derived perfusion parameter with respect to the at least one variation threshold and the measured duration of time, determining a cardiovascular stress index for the patient (paragraphs [0007]-[0011], [0015], [0044]-[0047]);
displaying the cardiovascular stress index for alerting a caregiver to the cardiovascular health of a patient (displaying stress indexes; paragraph [0019], [0069]-[0070], [0073]).
Regarding claim 2, Yeo teaches further comprising processing the waveform in at least one of the time domain or the frequency domain for computing the at least one perfusion parameter (paragraphs [0045]-[0048]; Figures 1-4).
Regarding claim 3, Yeo teaches wherein the at least one biological signal is a photoplethysmogram signal (measures for PPG signal; paragraph [0007]-[0008], [0043]).
Regarding claim 4, Yeo teaches wherein the perfusion parameter includes a pulse amplitude that is determined in the time domain (paragraphs [0007]-[0011], [0015], [0043]-[0048]; Figures 1-4).
Regarding claim 5, Yeo teaches wherein the perfusion parameter includes a pulse strength that is determined in the frequency domain (paragraph [0048]; as shown in Figure 4).
Regarding claim 6, Yeo teaches wherein the perfusion parameter variation includes a percentage decrease of the perfusion parameter from the baseline value for the perfusion parameter (paragraphs [0007]-[0011], [0015], [0043]-[0048]; Figures 1-4).
Regarding claim 8, Yeo teaches further comprising comparing a measured duration of time associated with the determined variation against a threshold and using that measured 
Regarding claim 10, Yeo, a method and apparatus for evaluating human stress using photoplethysmography, teaches a system (abstract) comprising:
a sensor device (101 PPG measuring unit; paragraphs [0070]-[0071]) configured for operative communication with a patient to generate at least one biological signal, having a waveform curve (measures for PPG signal; paragraph [0007]-[0008], [0043]);
a device with at least one processor, the device configured for being coupled with the sensor (as shown in Figure 11);
program code configured to be executed on the at least one processor (paragraph [0072]), the program code causing the processor of the device to:
process the waveform of the biological signal and derive at least one perfusion parameter for the patient, to determine a baseline value for the at least one perfusion parameter, to monitor, in real time, the derived perfusion parameter and determine a variation of the computed perfusion parameter from the baseline value, to evaluate the determined variation of the derived perfusion parameter with respect to at least one variation threshold, to measure a duration of time associated with the determined variation that is reflective of the amount of time the derived perfusion parameter variation is above or below the at least one variation threshold (paragraphs [0007]-[0011], [0015], [0044]-[0047]);
to determine a cardiovascular stress index for the patient, based on the evaluation of the derived perfusion parameter with respect to the at least one variation threshold and the measured duration of time (paragraphs [0007]-[0011], [0015], [0044]-[0047]);
the device configured with a display (109; Figure 11) for displaying the respiratory stress metric to a user (displaying stress indexes; paragraph [0019], [0069]-[0070], [0073]).
Regarding claim 11, Yeo teaches wherein the program code is configured processing the waveform in at least one of the time domain or the frequency domain for computing the at least one perfusion parameter (paragraphs [0045]-[0048]; Figures 1-4).
Regarding claim 12, Yeo teaches wherein the at least one biological signal is a photoplethysmogram signal (measures for PPG signal; paragraph [0007]-[0008], [0043]).
Regarding claim 13, Yeo teaches wherein the perfusion parameter includes a pulse amplitude that is determined in the time domain (paragraphs [0007]-[0011], [0015], [0043]-[0048]; Figures 1-4).
Regarding claim 14, Yeo teaches wherein the perfusion parameter includes a pulse strength that is determined in the frequency domain (paragraph [0048]; as shown in Figure 4).
Regarding claim 15, Yeo teaches wherein the perfusion parameter variation includes a percentage decrease of the perfusion parameter from the baseline value for the perfusion parameter (paragraphs [0007]-[0011], [0015], [0043]-[0048]; Figures 1-4).
Regarding claim 18, Yeo teaches further comprising comparing a measured duration of time associated with the determined variation against a threshold and using that measured duration of time against the threshold for determining a cardiovascular stress index for the patient (paragraphs [0007]-[0011], [0015], [0043]-[0048]; Figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo.
Regarding claim 7, Yeo does not explicitly teach wherein the variation threshold includes at least one of a 20% decrease in the perfusion parameter from a baseline value or a 40% decrease in perfusion parameter from a baseline value. However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the variation threshold includes at least one of a 20% decrease in the perfusion parameter from a baseline value or a 40% decrease in perfusion parameter from a baseline value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2144)
Regarding claim 9, Yeo does not explicitly teach wherein the time duration threshold includes at least one of 30 minutes, 60 minutes, 120 minutes, 180 minutes. However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to the time duration threshold includes at least one of 30 minutes, 60 minutes, 120 minutes, 180 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2144)
Regarding claim 17, Yeo does not explicitly teach wherein the variation threshold includes at least one of a 20% decrease in the perfusion parameter from a baseline value or a 40% decrease in perfusion parameter from a baseline value. However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the variation threshold includes at least one of a 20% decrease in the perfusion parameter from a baseline value or a 40% decrease in perfusion parameter from a baseline value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2144)
Regarding claim 19, Yeo does not explicitly teach wherein the time duration threshold includes at least one of 30 minutes, 60 minutes, 120 minutes, 180 minutes. However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to the time duration threshold includes at least one of 30 minutes, 60 minutes, 120 minutes, 180 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2144)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo as applied to claim 10 above, and further in view of US 20160361023 A1 (hereinafter referred to as “Martin”).
Regarding claim 16, Yeo does not explicitly teach wherein the program code is configured for generating the respiration rate waveform curve with a B-spline curve fit analysis.
However, Martin, a technique for determining one or more physiological properties, teaches generating the respiration rate waveform curve with a B-spline curve fit analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yeo, to use a spline curve fit analysis (paragraph [0044]), as taught by Martin, because doing so provides a means for signal analysis.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150045633 A1 (hereinafter referred to as “Berkow”) teaches determining a cardiovascular state of a patient in a stress condition by analyzing the signal both in the time domain and frequency domain. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791